Citation Nr: 1514615	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  11-05 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a hearing at the RO in February 2015.  A transcript is of record in the Veterans Benefits Management System (VBMS) file.  Additional documents are in Virtual VA.  All records are in these electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is needed before the claims for entitlement to service connection for a hearing loss disability and tinnitus can be properly adjudicated.  In November 2010, the Veteran attended a VA audiological examination, however, the findings were in adequate for rating purposes.  The examiner was unable to determine a diagnosis "due to poor reliability."  Furthermore, the examiner concluded any hearing loss was not due to service because the Veteran's hearing was normal at separation.  In reaching this conclusion, it does not appear the examiner took into consideration the Veteran's lay contentions of inservice noise exposure.  Moreover, there has been additional evidence in-service noise exposure, added to the record since that examination.  As for tinnitus, the examiner concluded it was not related to service based off no findings of hearing loss at separation.

In order that acoustic trauma is clearly considered, and in an attempt to get more reliable examination results, additional development is indicated.
Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the electronic claims file.  Follow proper notification procedures.

2.  After the aforementioned development has been completed, schedule the Veteran for a new VA audiological examination to assess the nature and etiology of any hearing loss disability or tinnitus.  The examiner must review the Veteran's electronic claims file and the examination report should indicate that these files were reviewed.

After reviewing the record, the examiner is asked to:

(a)  Diagnose any hearing loss disability and/or tinnitus.

(b)  For any diagnosed hearing loss disability and/or tinnitus, determine whether it is at least as likely as not (a 50 percent or greater probability) that it is related to the Veteran's active military service, to include his reported inservice exposure to loud noises.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.  The discussion should include whether any hearing loss found is consistent with acoustic trauma, or would more likely be related to disease, infection, advancing age, or other cause.  Any relationship between defective hearing and tinnitus should also be set out.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


